DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (US Patent Application Publication No. 2017/0120709 A1).
Tuttle ‘709 discloses a system for detecting the operational status of a ground engaging tool of a tillage implement, the system comprising:
regarding claim 1,
an agricultural implement (50) including a frame (56) and a tool assembly supported relative to the frame, the tool assembly including a toolbar (inherent) coupled to the frame and at least one ground engaging tool (72) coupled to the toolbar;

a controller (102) configured to monitor the load acting on the at least one ground engaging tool relative to at least one predetermined threshold value, the controller being further configured to identify the at least one ground engaging tool as being plugged when the monitored load differs from the predetermined threshold value (paras. 0020, 0056);
regarding claim 2,
wherein the tool assembly is configured as a ganged tool assembly, the ganged tool assembly including a plurality of the ground engaging tools (72) coupled to the toolbar;
regarding claim 3,
	wherein the at least one predetermined threshold value comprises a predetermined load threshold, the controller being configured to identify the at least one ground engaging tool as being plugged when the monitored load drops below the predetermined load threshold for a predetermined length of time (paras. 0056, 0057);
regarding claim 4,
wherein the at least one predetermined threshold value comprises a predetermined load threshold, the controller being configured to identify the at least one ground engaging tool as being plugged when thePage 2 of 7Response Dated November 10, 2021 monitored load increases above the predetermined load threshold for a predetermined length of time (para. 0041);
regarding claim 5,
	wherein the at least one predetermined threshold value comprises a predetermined range of loads threshold, the controller being configured to monitor a range of loads acting on the at 
regarding claim 6,
wherein the controller is further configured to initiate a control action when the controller identifies that the at least one ground engaging tool is plugged (paras. 0056, 0057).
regarding claim 7,
wherein the control action comprises at least one of notifying an operator of the tillage implement that the at least one ground engaging tool is plugged, adjusting a position of the at least one ground engaging tool relative to a ground surface across which the tillage implement is being moved between an operational position and a raised position, or adjusting a downforce being applied to the at least one ground engaging tool (paras. 0020, 0057);
regarding claim 9,
	wherein the sensor comprises at least one of a strain gauge, load cell, or force sensor (paras. 0044-0047); and
regarding claim 11,
wherein the at least one ground engaging tool comprises at least one disc blade (para. 0029).  

	Regarding claims 12-19, the method steps and structural limitations recited therein are anticipated by and/or inherent to use of the system disclosed by Tuttle ‘709.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US Patent Application Publication No. 2017/0120709 A1).
Regarding claim 8, Tuttle ‘709 discloses monitoring of a variety of ground engaging tools (72; para. 0029) by the controller (102) but fails to teach expressly a second sensor coupled to a second tool assembly.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tuttle ‘709 such that it would have further included a second sensor coupled to a second tool assembly, the second sensor configured to capture data indicative of the load acting on at least one ground engaging tool of the second tool assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation for making the modification would have been to include means for perform another soil-working operation and for monitoring the same.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671
/tmp/
07 December 2021